Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Examiner’s Statement of Reason for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches that the animal management platform may use a machine learning model to perform one or more actions associated with information of an animal, as described herein. For example, the animal management platform may train the machine learning model based on one or more parameters associated with determining a status of the animal, such as identifying the species of the animal, health status of the animal, location of the animal, ownership of the animal, uses of the animal, and/or the like. The animal management platform may train the machine learning model using historical data associated with performing an action based on the status of the animal according to the one or more parameters. Using the historical data and the one or more parameters as inputs to the machine learning model, the animal management platform may perform the action associated with the animal to prevent any future harm to the animal, permit the animal to be transported to a particular location, predict behavior of the animal (e.g., according to migration patterns, breeding patterns, and/or the like), treat any existing illness that the animal may have, for example US publications 20200159720. However, the prior art of record fails to show the limitation of claims 1, 11, and 20, “training a first machine learning model using the first data set to correctly predict the first animal's health according to a first criteria, wherein the first data set is restricted to the historical health and environmental data associated with the first animal's ancestors prior to breeding; applying the first machine learning model to a second data set comprising historical health and environmental data associated with a breeding pair of animals to determine a predicted health according to the first criteria of a second animal”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536. The examiner can normally be reached 9:00 am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN JIA/
Primary Examiner, Art Unit 2667